Myrick, J., concurring:
I concur. The act in question does not purport to, and does not, in fact, deal with a rate of salaries applicable to the State at large. The Constitution, § 5, article ix, says that the Legislature shall provide for a system of common schools, by which a free school shall be kept up and supported in each district, etc. The term “district” is defined, Political Code, § 1576. The act in question, which was approved April 2nd, 1880, upon its face deals with a portion only, in fact with only one locality. It is, therefore, special, if not local in terms, and is within the prohibition of article iv, § 25, subdivision 27, of the Constitution, which is, that the Legislature shall not pass a special law ^providing for the management of common schools.
A special law is one referring to a selected class, as well as to a particular object. This act refers to a selected class, viz., teachers in cities of .one hundred thousand inhabitants or more. I have no doubt that the Legislature may fix rates of salaries throughout the State, and in so doing, may grade; or it may confer the power upon the local boards; but to fix the salaries *495in a class of towns, and leave the balance to be regulated by the local authorities, is, in my opinion, special legislation. (See Worcester’s Die. “ Special Bouv. Law Die. same; 12 IST. T. 595.)
Subdivision 20, § 25, article iv, prohibits the passage of special or local laws changing county seats. Could it be said not to be special legislation to pass a law changing county seats of all counties having more than one hundred thousand inhabitants, and prescribing another mode for counties having a less population?
By subdivision 33, the Legislature is prohibited from passing a special or local law “ in all other cases where a general law can be made applicable.” Cannot a general law fixing salaries, or prescribing a mode for fixing salaries, be made applicable to the entire State?
On the 7th of April, 1880, an act was passed relating to the public schools generally, and by that act, the Board of Education has power to fix the compensation of teachers. (§ 1617, subd. 7, amdts. Pol. Code, 1880, p. 36.) It is proper to suggest, that by the Constitution the educational department is made a State care, as distinguished from municipal, and that the regulation of schools in the City and County of San Francisco does not remain unchangeable under the “ Consolidation Act.” This view is in keeping with my concurring opinion in Desmond v. Dunn, 55 Cal. 242. It is not in conflict with People ex. rel. Beckwith v. The Board of Education etc., opinion filed June 22nd, 1880. The Consolidation Act may remain for municipal purposes—that is, city and county government—yet the educational department, as a State matter, be subject under the Constitution to general laws passed for that purpose.